﻿In an imperfect
world, our citizens need the United Nations as they
have never needed it before. The United Nations has
not resolved all conflicts by peaceful means, nor could
it. The authority of the United Nations has to be
underpinned by the force of arms. But the remarkable
achievement of this body has been to make the fine
language of its Charter a force for good beyond just
words; by this the United Nations has raised the bar
against the illegitimate use of violence, by States and
now by terrorists. In doing so, the United Nations has
saved lives by the million and saved millions more
from fear, poverty and tyranny.
Without the United Nations, there could have
been no salvation for the people of East Timor, no
prospect of lasting peace in Sierra Leone, no one to
help rebuild Afghanistan. Forty years ago, President
John F. Kennedy predicted a world in which 25 States
would have nuclear weapons. But the Non-
Proliferation Treaty, supported by international
safeguards, has ensured that this nightmare scenario
has failed to materialize.
All this should serve to remind us of the critical
role which the United Nations has to play in world
affairs, under its excellent Secretary-General, Kofi
Annan. It is the responsibility of all of us here in the
Assembly to ensure that the legitimacy, the authority
and the capacity of the United Nations to preserve
peace and to help build prosperity is strengthened and
not undermined.
Today, alongside the traditional threats to global
peace and security, the United Nations and the world
community face three rising challenges: failing States,
terrorism and weapons of mass destruction.
The world saw in Afghanistan the graphic
dangers of State failure, where order breaks down, law
is undermined and anarchy takes over. We in the
international community must accept our share of the
blame for allowing that country to disintegrate. Al
Qaeda and their evil creed were only too willing to take
advantage. But we delude ourselves if we believe that
the chaos in Afghanistan over much of the last decade
is unique. In too many areas of the world, our fellow
citizens are forced to live under the rule of gangs,
without the security and freedoms which we all should
be able to take for granted.
If we are serious about the concept of an
international community, then, as Members of the
United Nations, we must accept our responsibility to
help prevent States from failing and to restore order
where States have already collapsed.
The United Kingdom's own experience in
Afghanistan, as the International Security Assistance
12

Force (ISAF) lead nation, working with the United
Nations, shows what can be done; but we all know that
much more needs to be done. We need a much more
structured and methodical approach to this growing
problem of failed and failing States.
But the tools are there. At Monterrey in March
and at Johannesburg earlier this month, the world
community has built on the Millennium Development
Goals to reduce poverty among the world's most
disadvantaged people. We are backing this commitment
with action. Between 1996 and 2006 the United
Kingdom will have doubled its development assistance.
Together with the Doha Round of the World
Trade Organization (WTO), we have within our grasp a
new era of sustainable economic growth and prosperity,
a stable political future for the developing world and a
much more secure global environment.
But people cannot be freed from poverty unless
they are also free from fear. Security is not an option; it
is a necessity. Three years ago over half of Sierra
Leone was under the control of rebels; over half the
population was displaced; countless civilians had been
murdered, abducted or horribly mutilated; a spiral of
sickness and hunger was taking over. Now, thanks to
United Nations and British intervention to end that
decade-long civil war, people are returning home and
rebuilding their shattered lives. But long-term
commitment is necessary in situations like that.
As we found in Afghanistan, when we deal with
failing States, we have to tackle the second challenge
to international law and justice — that of global
terrorism — as well.
All the nations of the world, and all its people —
black, white, Buddhist, Christian, Jew, Muslim, Hindu
and Sikh — have a common interest in defeating
terrorism. There must be no hiding places for terrorism
or for terrorists; no hiding places for their money; and
no semantic hiding places either. The distinction some
claim between terrorists and freedom-fighters is false
and dangerous. Their victims enjoy no such distinction.
There must be no such distinctions either in
international law.
Security Council resolution 1373 (2001) created
new obligations on all of us. The United Kingdom has
been honoured to chair the Counter-Terrorism
Committee. There has been an overwhelmingly
positive response. But, as we recall those who lost their
lives on 11 September last year, we cannot relax our
collective determination.
Alongside the threats from failing States and
from terrorism, the proliferation of weapons of mass
destruction poses the greatest current threat to global
security, and nowhere is the case for universal support
for the enforcement of United Nations law stronger
than in the field of weapons of mass destruction.
The Treaty on the Non-Proliferation of Nuclear
Weapons, the Chemical Weapons Convention and the
Biological and Toxin Weapons Convention comprise
one of the world's most significant bodies of
international law. For the past three decades, this
corpus of law has ensured — with one infamous
exception — that no States have resorted to these, the
world's worst weapons.
That exception is Iraq. For two decades, Saddam
Hussein's regime has defied and frustrated every
attempt to enforce the international rule of law. Iraq is
the only country to be condemned by the United
Nations for breaching the Convention on Chemical
Weapons. Iraq has fought wars of aggression against
two neighbours, and has launched missile attacks
against five countries in the region. Iraq has used
poison gas against its own people. Saddam Hussein has
persistently mocked the authority of the United
Nations. No country has deceived every other country
in the world as systematically and cynically as Iraq.
And no country presents as fundamental a challenge to
the United Nations as Iraq.
Every society, from the smallest village to the
global community represented here in the General
Assembly, must have rules, and every member of that
community must accept responsibility for respecting
and maintaining those rules. Without this, the very
concept of community breaks down. So those of us
who believe in an active international community
cannot stand by and do nothing while Iraq continues to
defy the will of the United Nations. All of us who
believe in the United Nations have to make up our
minds now about how to deal with Iraq. The authority
of the United Nations itself is at stake.
We cannot let Iraq do grave damage to this
Organization and the international order which it
represents. We cannot let Iraq go on defying a decade
of Security Council resolutions. If we do, we will find
that our resolutions are dismissed by aggressors
everywhere as mere words. We have spent 57 years
13

building this Organization beyond a talking shop. We
cannot now let that work be undone.
There are times when hard choices have to be
made. On Iraq, we have now reached such a moment. If
we fail to deal with this challenge, the United Nations
itself will be seriously weakened. And that would make
the world a much more dangerous place.
As President Bush spelled out in his powerful
speech to the Assembly here on Thursday, we have to
be resolute in the face of Iraq's defiance and secure the
will of the United Nations. We must require Iraq to re-
admit inspectors, with unfettered access. We have not
just an interest but a responsibility to ensure that Iraq
complies fully with international law. We have to be
clear to Iraq and to ourselves about the consequences
which will flow from a failure by Iraq to meet its
obligations.
And yes, in dealing with the threat posed by Iraq
we must also tackle those other international
challenges outlined so eloquently by Kofi Annan in his
address.
Over the past year we have seen a further
deterioration in security in Israel and in the occupied
territories. There has never been a greater need for
international involvement in the Middle East peace
process to secure the outcome we all want to see: two
States, Israel and Palestine living side by side within
secure and recognized borders, based on Security
Council resolutions 242 (1967), 338 (1973) and 1397
(2002).
In Kashmir, we should continue to urge both
India and Pakistan to act with restraint, and to seek to
resolve that long-running conflict.
At the end of the cold war we had all hoped that
future generations would be able to enjoy a world
where cooperation rather than conflict was the
hallmark of international affairs. That goal is still
within reach, if we are united in tackling State failure,
in the war against terrorism and in confronting those
threats of weapons of mass destruction.
The tasks facing the founders of this institution
were no less intimidating. Yet their combination of
high values and hard-headed realism created the
greatest instrument in history for the avoidance of war.
Our founders' achievement has been formidable. But
the Organization now faces new and emerging threats.
We have to confront those threats and be ever alive to
the challenges which are out there to peace and justice
across the world. All of us who believe in those
principles of international law and justice have a duty
to ensure that they are both upheld and enforced.










